DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The recitation “the conductive film has a transmittance of 10% or more for light” as recited in claims 1, 8 and 9 does not commensurate with the originally filed written disclosure in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   (Emphasis added)
	The limitation more than 10% of light transmittance can be reasonably interpreted as being 85%, 90 % or even 95%, for example.   The current invention, however, disclosed that the conductive film has the transmittance for light having a wavelength of 532 nm up to 62.6% (Refer to Table 2) or 79.1% ([0105]) the most.

    PNG
    media_image1.png
    434
    759
    media_image1.png
    Greyscale

                    
    PNG
    media_image2.png
    254
    525
    media_image2.png
    Greyscale

	Claims 2-7 and 10-20 are also rejected to for the same reason as that of claims 1, 8 and 9, as they are dependent from the rejected claims and thus inherit the same deficiencies as that of claims 1, 8 and 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 13, 14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 (line 9), claim 9 (line 10) recite the limitation "the upper layer.”  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13, claim 14, claim 18 and claim 19, recite the limitation "the transparent conductive layer.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “the conductive film has a transmittance of 10% or more for light” as recited in claims 1, 8 and 9 render indefinite as to what the upper limit of the transmittance is.   Does “more” refer to up to 85%, 90% or 95%? 
	Claims 2-7 and 10-20 are also rejected to for the same reason as that of claims 1, 8 and 9, as they are dependent from the rejected claims and thus inherit the same deficiencies as that of claims 1, 8 and 9.
Allowable Subject Matter
7.	Claims 1-20 would be allowable if both 112-first-paragraph and 112-second-paragraph rejections are overcome.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the closest prior art of record, US 2017/0108766 to Bender et al., teaches a substrate 115 with a conductive film 114 ([0053]), comprising:
a mask blank substrate 115 for use in lithography; and
a conductive film 114 formed on one main surface of the mask blank substrate 115, the conductive film 114 including a transparent conductive layer ([0053]) provided close to the substrate 115.                                            
    PNG
    media_image3.png
    330
    463
    media_image3.png
    Greyscale

	By comparison, Bender et al. failed to teach that the conductive film includes an upper layer provided on the transparent conductive layer, the upper layer contains tantalum (Ta) and boron (B), and the upper layer has a film thickness of 0.5 nm or more and less than 10 nm.  In addition, there is no secondary reference to remedy the deficiencies of Bender’s teachings with reasonable motivation.
	In re claims 8 and 9, the closest prior art of record, US 2017/0108766 to Bender et al., teaches a reflective mask blank comprising: 
a substrate 115;
a conductive film 114 formed on a main surface of the substrate 115;
a multilayer reflective film 120 formed on a main surface of the substrate 115 opposite to the main surface on which the conductive film 114 is formed; and
an absorber film 130 formed on the multilayer reflective film 120.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 11, 2022



/HSIEN MING LEE/